DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s preliminary amendment filed on July 27, 2020 is acknowledged. Claims 1-4, 6, 9, 11-14, 17 and 22 are pending and under examination in this Office action.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 27, 2020 has been considered by the examiner.

Specification Objections
 The specification filed on 03/11/2020 states that this application is a divisional of 15/561,094.  In application 15/561,094 there was a Restriction Requirement on 01/31/2019 between the process of purification of virus particles and three different compositions comprising virus particles.  In application 15/561,094 Applicant elected Group I, drawn to a process of purification of virus particles.  15/561,094 Application issued as a US Patent Number 10,662,412 with claims drawn to a process of purification of virus particles and claim 12 specifically reciting Coronaviruses. Since Coronaviridae were not restricted out in the parent Application 15/561,094 the present application is a continuation application of 15/561,094 and not a divisional application. Applicant is required to provide an updated copy of the specification with the correct priority claim in the Reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 14 recites “wherein the virus is propagated in a cell line”. Independent claim 1 fails to recite propagation of the virus or a cell line. There is lack of antecedent basis for this limitation in claim 1. In consequence claim 14 fails to further limit claim 1.
Claim 22 is drawn to a method for manufacturing a composition for immunization against a viral infection comprising purifying virus particles according to the process of claim 1.
Claim is rejected because it fails to recite method steps necessary to carry the preamble that is manufacturing of a composition. Correction is required. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 22 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of 
The claim is drawn to a method for manufacturing a composition for immunization against a viral infection comprising purifying virus particles according to the process of claim 1.
Claim 22 fails to further limit claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4, 6, 9, 11-14, 17 and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,662,412. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims and the claims of the U.S. Patent No. 10,662,412 are drawn to A process of purification of virus particles wherein the virus particles belong to the Coronaviridae virus family, comprising the steps of:
(a) providing a liquid medium comprising said virus particles, wherein the virus particles are greater than about 100 nm in diameter;
(b) contacting the virus particles with a solid-phase matrix comprising a ligand-activated core and an inactive shell comprising pores, having a molecular weight cut off that excludes the virus particles from entering the ligand-activated core, and wherein a molecule smaller than the molecular weight cut off of the pores can enter the ligand-activated core; and
(c) separating the solid-phase matrix from the virus particles to produce a final virus preparation;
wherein the solid-phase matrix is added to the liquid medium comprising the virus particles at a final concentration between 2.5% (v/v) and 30% (v/v); and wherein each step of the process is performed aseptically.
The preset claims are obvious over the claims of the Patent No. 10,662,412 because both present claims and the claims of the Patent No. 10,662,412 are drawn to a method of purification of a virus particle and recite the same method steps. Additionally, claim 12 of the Patent No. 10,662,412 recites purification of specifically the Coronaviridae. 


Pertinent references
Vicalvi et al. (WO 2014/031480) Vicalvi teaches a method for CELLUFINE (octylamine) sulfate chromatography purification of a flavivirus particles comprising providing a liquid medium comprising virus particles, contacting the virus particles with a solid-phase matrix comprising a ligand-activated core and an inactive shell comprising pores, and separating the solid-phase matrix from the virus particles by filtration to produce a final virus preparation (see claim 1, paragraphs [0010-0011], Figure 5). 
Blom et al. (Vaccine 2014, p. 3721-3724) teaches chromatographic resin CAPTO CORE 700 for purification of Paramyxovirus influenza (see Results). Blom teaches that the CAPTO CORE 700 consists of beads with an inactive shell surface and an active functionalized multimodal core with octylamine ligands with the bead pores having an exclusion limit of 700 kDa (see page 3721). 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AGNIESZKA BOESEN whose telephone number is (571)272-8035.  The examiner can normally be reached on 8:30 - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AGNIESZKA BOESEN/Primary Examiner, Art Unit 1648